IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-09-00315-CR

LUIS HUMBERTO GUEVARA,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                           From the 52nd District Court
                               Coryell County, Texas
                           Trial Court No. FAM-09-19985


                           MEMORANDUM OPINION


       Luis Humberto Guevara pleaded guilty to aggravated assault, and pursuant to a

plea agreement, the court sentenced him to four years’ imprisonment. The trial court’s

certification of the defendant’s right to appeal states that: (1) this “is a plea-bargain case

and the defendant has NO right of appeal”; and (2) “the defendant has waived the right

of appeal.” See TEX. R. APP. P. 25.2(d). Based on this certification, the Clerk of this Court

notified the parties that this appeal may be dismissed if no response was filed showing
grounds for continuing the appeal. No response has been filed. Accordingly, we

dismiss the appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).



                                                       FELIPE REYNA
                                                       Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed January 6, 2010
Do not publish
[CR25]




Guevara v. State                                                                       Page 2